DETAILED ACTION
Claims 1-3 are currently pending.  Claims 1-3 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is further made of applicants' claim for foreign priority to JP application 2019-120099, filed June 27, 2019.  A certified copy of the foreign priority document is present in the application file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cancedda et al., (U.S. Patent No. 7,109,032; see PTO-892) (“Cancedda”), in view of Tom et al., (US 2012/0087933; see PTO-892) (“Tom”).
Cancedda is directed to serum-free media for growth and proliferation of chondrocytes and mesenchymal stem cells (Abstract).
Regarding claim 1, Example 2 of Cancedda teaches inoculating the nucleated cells extracted from bone marrow fluid of a patient to a 10 cm tissue culture vessel, wherein in the inoculation, the cells are plated and cultured for 48 hours in F12 medium supplemented with 10% human serum (i.e. an animal-derived serum). Thereafter, medium replacement is performed wherein the serum-containing medium is removed and replaced with F12 medium without any supplement (i.e. medium is exchanged with a serum-free medium without the use of the serum).  The cells are cultured in the serum-free medium for 24-48 hours.
The only difference between Cancedda and the claimed method is that, Cancedda does not further comment on replacing the culture medium a plurality of times before initial passage.  However, Tom is directed to mesenchymal stem cell (MSC) preparations and expansion to produce clinical scale therapeutic preparations (Abstract).  Tom’s disclosed method for clinical scale expansion specifically teaches the use of cell factories (CF’s) for expansion of the primary (P0) MSC culture, wherein the initial expansion prior to passaging is conducted for approximately 21 days, wherein the replacement of fresh culture medium is performed every 3-4 days, thus a plurality of medium replacements are performed during clinical scale-up of the therapeutic MSCs (paragraphs [0182]-[0184]).
Therefore, given that the intention of Cancedda is to prepare the MSCs for therapeutic uses and in vivo implantation (Example 5), and Tom teaches a plurality of medium replacements are performed when expanding MSCs at a clinical scale, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include expanding the therapeutic MSCs wherein a plurality of medium replacements are performed when expanding the primary MSC population at a clinical scale.
The person of ordinary skill in the art would have been motivated to modify the method of Cancedda to include clinical scale expansion of the primary MSC population wherein a plurality of medium replacements are performed prior to passaging the cells, as taught by Mitsialis, for the predictable result of successfully providing fresh nutrients and removing undesired non-adherent cells and cell waste products, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Cancedda and Tom because each of these teachings are directed at cultivation of therapeutic MSCs.	
Regarding claim 2, although Cancedda teaches culturing the cells in the serum-containing medium for 48 hours (2 days) to promote the adhesion of the MSCs and does not further teach culturing an additional day (3 days), it is noted that Cancedda teaches the culturing in the presence of serum promotes the adhesion of the MSC cell population.  Thus, the parameter of culturing time period is recognized as a result-effective variable which achieves the recognized result of promoting the adhesion of the desired MSC cell population.
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of Cancedda to optimize the culturing time period to at least 3 days, to permit additional MSCs the opportunity to adhere to the culture substrate, thus resulting in a higher yield of the desired therapeutic cell population.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the culturing time period with a reasonable expectation for successfully allowing additional MSCs the opportunity to adhere to the culture substrate resulting in a higher yield of the desired therapeutic cell population; thus meeting the limitation of claim 2.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 3, Cancedda teaches culturing in the serum-free medium for 24-48 hours (i.e. at least 1 day) before the initial passage, thus the claimed range overlaps with the prior art range.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05


Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al., (US 2012/0087933, set forth above) (“Tom”), in view of Cancedda et al., (U.S. Patent No. 7,109,032; set forth above) (“Cancedda”).
Tom is directed to mesenchymal stem cell (MSC) preparations and expansion to produce clinical scale therapeutic preparations (Abstract).  Tom teaches inoculating the nucleated cells extracted from bone marrow aspirate (fluid) of a patient to a ten-stack cell factory (CF) culture vessel, wherein in the inoculation, the cells are plated and cultured for approximately 21 days to expand the primary culture of human mesenchymal stem cells (hMSCs), wherein during the 21 day expansion the replacement of fresh culture medium is performed every 3-4 days, thus a plurality of medium replacements are performed during clinical scale-up of the therapeutic MSCs (Example 1 to Example 8, paragraphs [0176] – [0184]).
Although Tom’s Example 7 does not further comment on whether or not the replacement medium is serum-free without the use of serum, Tom (paragraph [0115]) teaches the expansion culture can take place in serum-free replacement medium.  Thus, Tom does render obvious a method for culturing mesenchymal stem cells wherein the replacement medium is serum-free medium, that is, Tom teaches the limitation required by the current claims and as this limitation is found in one reference it is held that a method for culturing mesenchymal stem cells wherein the replacement medium is serum-free medium is within the scope of the teachings of Tom, and thus renders the limitation of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to culture mesenchymal stem cells wherein the replacement medium in the expansion of the primary culture is serum-free medium.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Tom.
Further regarding claim 1 and the limitation “in the inoculation, a medium supplemented with animal-derived serum is used”, it is noted that Tom does not further comment on the inoculation medium being supplemented with animal-derived serum.  However, Tom does teach the MSCs are cultured to establish an adherent primary culture (paragraph [0108]).
Cancedda is directed to serum-free media for growth and proliferation of chondrocytes and mesenchymal stem cells (Abstract).  Example 2 (column 4) of Cancedda teaches inoculating the nucleated cells extracted from bone marrow fluid of a patient to a 10 cm tissue culture vessel, wherein in the inoculation, the cells are plated and cultured for 48 hours in F12 medium supplemented with 10% human serum (i.e. an animal-derived serum). Tom teaches the inoculation in serum-containing medium favors the adhesion of the desired MSC population.
Therefore, given that the intention of Tom is to isolate and prepare the adherent MSCs for therapeutic uses and in vivo implantation (Example 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inoculate the bone marrow-derived nucleated cell population to a culture vessel comprising a medium supplemented with animal-derived serum.
The person of ordinary skill in the art would have been motivated to modify the method of Tom to include inoculating the bone marrow-derived nucleated cell population to a culture vessel comprising a medium supplemented with animal-derived serum, as taught by Cancedda, for the predictable result of successfully promoting the adhesion of the desired MSC population, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Tom and Cancedda because each of these teachings are directed at cultivation of therapeutic MSCs.	
Regarding claim 2, although Cancedda teaches culturing the cells in the serum-containing medium for 48 hours (2 days) to promote the adhesion of the MSCs and does not further teach culturing an additional day (3 days), it is noted that Cancedda teaches the culturing in the presence of serum promotes the adhesion of the MSC cell population.  Thus, the parameter of culturing time period is recognized as a result-effective variable which achieves the recognized result of promoting the adhesion of the desired MSC cell population.
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of Cancedda to optimize the culturing time period to at least 3 days, to permit additional MSCs the opportunity to adhere to the culture substrate, thus resulting in a higher yield of the desired therapeutic cell population.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the culturing time period with a reasonable expectation for successfully allowing additional MSCs the opportunity to adhere to the culture substrate resulting in a higher yield of the desired therapeutic cell population; thus meeting the limitation of claim 2.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 3, Cancedda teaches culturing in the serum-free medium for 24-48 hours (i.e. at least 1 day) before the initial passage, thus the claimed range overlaps with the prior art range.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633